DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statements (lDS) submitted on September 8, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "suitable for" in claims 9 and 18 is a relative term which renders the claim indefinite.  The term "suitable for" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “suitable for”, and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0140410 to Lee et al. (hereinafter “Lee”). 
	Regarding claim 1, Lee teaches a method comprising displaying, on a device (e.g., fig. 4), visual content comprising a target object that would be captured as an image if a capture control for the device were to be activated (e.g., fig. 1, step 114; [0023-25]), determining, by one or more processors, whether a quality-based condition is satisfied (e.g., fig. 1, steps 114 and 116; figs. 2 and 3; [0025-26], [0043]), wherein determining whether the quality-based condition is satisfied comprises determining, by one or more processors, whether the entirety of the target object is visible in the visual content (e.g., fig. 1, steps 114 and 116; figs. 2 and 3; [0025-26], [0043]), at least while the quality-based condition is not satisfied, displaying, on the device, a visual indication associated with the quality-based condition concurrent with displaying the visual content 
Regarding claim 2, Lee teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the method further comprising detecting that the quality-based condition is satisfied (e.g., [0043]), and in response to detecting that the quality-based condition is satisfied, ceasing to display the visual indication (e.g., [0043], ceases to display the color red). 
Regarding claim 3, Lee teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the further comprising detecting that the quality-based condition is satisfied; and in response to detecting that the quality-based condition is satisfied (e.g., [0043]), changing an appearance of the visual indication (e.g., [0043], changes the corner marker color from red to green).  
Regarding claim 6, Lee teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein determining whether the entirety of the target object is visible in the visual content comprises performing edge detection for the target object (e.g., figs. 1-3, [0043], wherein determining that a document fits requires detection of the edges of the document being within the corner boundaries, thus fitting the currently broadly used and undefined by the claim language term of edge detection; the Examiner notes that the claim does not define the specific parameters of the edge detection method/process, and the disclosure is not found disclose any new form of edge detection).
Regarding claims 10-12 and 15, although the wording is different, the material is considered substantively equivalent to the material associated with claims 1-3 and 6, respectively, as discussed above (also see [0048], [0055-58] and [0064]).

Claims 1-3, 6, 9-12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0247325 to Wu et al. (hereinafter “Wu”). 
	Regarding claim 1, Wu teaches a method comprising displaying, on a device (e.g., fig. 5), visual content comprising a target object that would be captured as an image if a capture control for the device were to be activated (fig. 5; [0044], e.g., chair), 
determining, by one or more processors ([0021-24], [0071]), whether a quality-based condition is satisfied (e.g., fig. 5, [0044], camera centers target object), wherein determining whether the quality-based condition is satisfied comprises determining, by one or more processors, whether the entirety of the target object is visible in the visual content (e.g., fig. 5, [0044], camera target object), at least while the quality-based condition is not satisfied, displaying, on the device, a visual indication associated with the quality-based condition concurrent with displaying the visual content (e.g., [0051], [0036], e.g., colored red and flash), capturing the visual content displayed on the device, as an image, in response to activation of the capture control (e.g., [0045]). 
Regarding claim 2, Wu teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the method further comprising detecting that the quality-based condition is satisfied (e.g., [0044], target object centered), and in response to detecting that the quality-based condition is satisfied, 
Regarding claim 3, Wu teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the further comprising detecting that the quality-based condition is satisfied; and in response to detecting that the quality-based condition is satisfied (e.g., [0044]), changing an appearance of the visual indication (e.g., [0051], [0036], changes color from red to green, flashing stopped).
Regarding claim 6, Wu teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein determining whether the entirety of the target object is visible in the visual content comprises performing edge detection for the target object (e.g., fig. 5, [0044], wherein determining that a target object is centered in the camera view would require detection of edges of the object being, thus fitting the currently broadly used and undefined by the claim language term of edge detection; the Examiner notes that the claim does not define the specific parameters of the edge detection method/process, and the disclosure is not found disclose any new form of edge detection).
Regarding claim 9, Wu teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the quality-based condition indicates whether the visual content displayed on the device is suitable for use in creating a 3D model of the target object (e.g., fig. 5; [0044]). 
Regarding claims 10-12, 15 and 18, although the wording is different, the material is considered substantively equivalent to the material associated with claims 1-3 and 6, respectively, as discussed above (also see [0093]).
Allowable Subject Matter
Claims 4, 5, 7, 8, 13, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,984,499 to Jurgenson et al. teaches an example of 3D modeling
	U.S. Patent No. 9,826,145 to Malgimani et al. teaches a method to assist a user to capture an image or video.
	U.S. Patent Publication No. 2017/0365135 to Gupta et al. teaches providing visual guidance indications.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697